                         IN THE UNITED STATES DISTRICT COURT
                                                                                                COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division


 UNITED STATES OF AMERICA,
      Plaintiff

                                                   Case No. l:19-CR-75
    V.



 ROBERT FREER,
      Defendant.




                                      PLEA AGREEMENT

         G. Zachary Terwilliger, United States Attorney for the Eastern District of Virginia;

Whitney Russell, Assistant United States Attorney; the defendant, ROBERT FREER; and the

defendant's counsel have entered into an agreement pursuant to Rule 11 of the Federal Rules of

Criminal Procedure. The terms ofthe agreement are as follows:

         1.       Offense and Maximum Penalties

         The defendant agrees to waive indictment and plead guilty to a single count criminal

information charging the defendant with receipt of child pornography, in violation of Title 18,

United States Code, Section 2252(a). The maximum penalties for this offense are a mandatory

minimum term of imprisonment of 5 years, a maximum term of 20 years of imprisonment, a fine

of $250,000, full restitution, forfeiture of assets as outlined below, special assessments pursuant

to 18 U.S.C. § 3013 and 3014, and a mandatory minimum supervise release term of 5 years up to

a maximum lifetime term of supervised release. The defendant understands that this supervised

release term is in addition to any prison term the defendant may receive, and that a violation of a

term of supervised release could result in the defendant being returned to prison for the full term

of supervised release.
       2.      Detention Pending Sentencing

       The defendant understands that this case is governed by 18 U.S.C. §§ 3143(a)(2)and
3145(c). These provisions provide that a judicial officer shall order that a person who has been
found guilty ofan offense ofthis kind be detained unless there are statutory Justifications why
such person's detention would not be appropriate.

       3.      Factual Basis for the Plea

       The defendant will plead guilty because the defendant is in fact guilty ofthe charged
offense. The defendant admits the facts set forth in the statement offacts filed with this plea
agreement and agrees that those facts establish guilt ofthe offense charged beyond a reasonable
doubt. The statement of facts, which is hereby incorporated into this plea agreement, constitutes
a stipulation of facts for purposes of Section 1B1.2(c) ofthe Sentencing Guidelines.
       4.      Assistance and Advice of Counsel

       The defendant is satisfied that the defendant's attorney has rendered effective assistance.
The defendant understands that by entering into this agreement, defendant surrenders certain
rights as provided in this agreement. The defendant understands that the rights ofcriminal
defendants include the following:

              a.      the right to plead not guilty and to persist in that plea;
              b.      the right to a jury trial;

              c.      the right to be represented by counsel — and if necessary have the court
                      appoint counsel- at trial and at every other stage ofthe proceedings; and
              d.      the right at trial to confront and cross-examine adverse witnesses, to be
                      protected from compelled self-incrimination, to testify and present
                     evidence, and to compel the attendance of witnesses.
       5.      Role of the Court and the Probation Office

       The defendant understands that the Court has jurisdiction and authority to impose any

sentence within the statutory maximum described above but that the Court will determine the

defendant's actual sentence in accordance with 18 U.S.C. § 3553(a). The defendant understands

that the Court has not yet determined a sentence and that any estimate ofthe advisory sentencing

range under the U.S. Sentencing Commission's Sentencing Guidelines Manual the defendant

may have received from the defendant's counsel, the United States, or the Probation Office, is a

prediction, not a promise, and is not binding on the United States, the Probation Office, or the

Court. Additionally, pursuant to the Supreme Court's decision in United States v. Booker, 543

U.S. 220(2005),the Court, after considering the factors set forth in 18 U.S.C. § 3553(a), may

impose a sentence above or below the advisory sentencing range, subject only to review by

higher courts for reasonableness. The United States makes no promise or representation

concerning what sentence the defendant will receive, and the defendant cannot withdraw a guilty

plea based upon the actual sentence.

       Further, in accordance with Rule 11(c)(1)(B)ofthe Federal Rules of Criminal Procedure,

the United States and the defendant will recommend to the Court that the following provisions of

the Sentencing Guidelines apply;

2G2.2(a)(2)                    Base Offense Level                                                  22
2G2.2(b)(2)                    The material involved a prepubescent minor or a minor who           +2
                               had not attained the age of 12 years
2G2.2(b)(6)                    The offense involved the use of a computer                          +2
         The United States and the defendant agree that the defendant has assisted the government
in the investigation and prosecution ofthe defendant's own misconduct by timely notifying
authorities ofthe defendant's intention to enter a plea of guilty, thereby permitting the
government to avoid preparing for trial and permitting the government and the Court to allocate

their resources efficiently. If the defendant qualifies for a two-level decrease in offense level

pursuant to U.S.S.G. § 3El.l(a)and the offense level prior to the operation ofthat section is a
level 16 or greater, the government agrees to file, pursuant to U.S.S.G. § 3El.l(b), a motion prior
to, or at the time of, sentencing for an additional one-level decrease in the defendant's offense

level.


         Notwithstanding the foregoing, the parties agree that there exists no aggravating or
mitigating circumstance ofa kind, or to a degree, not adequately taken into consideration by the
Sentencing Commission in formulating the Guidelines that should result in a sentence outside of
the advisory guidelines range. Accordingly, the parties agree not to seek or support any
sentence outside ofthe advisory guideline range for any reason not set out explicitly in this
agreement. Further, the United States expressly agrees to allocute for a sentence at the low end

of the guideline range, unless that low end is below the 60 month mandatory minimum,in which
case, the United States will allocute for a mandatory minimum sentence.
         6.     Waiver of Appeal,FOIA and Privacy Act Rights
         The defendant also understands that 18 U.S.C. § 3742 affords a defendant the right to
appeal the sentence imposed. Nonetheless, the defendant knowingly waives the right to appeal
the conviction and any sentence within the statutory maximum described above (or the i      manner in


which that sentence was determined)on the grounds set forth in 18 U.S.C.§ 3742 or on any
ground whatsoever other than an ineffective assistance of counsel claim that is cognizable on
direct appeal, in exchange for the concessions made by the United States in this plea agreement.
This agreement does not affect the rights or obligations ofthe United States as set forth in 18

U.S.C. § 3742(b). The defendant also hereby waives all rights, whether asserted directly or by a
representative, to request or receive from any department or agency ofthe United States any
records pertaining to the investigation or prosecution ofthis case, including without limitation
any records that may be sought under the Freedom of Information Act, 5 U.S.C. § 552, or the
Privacy Act,5 U.S.C. § 552a.

        7.     Special Assessment

        Before sentencing in this case, the defendant agrees to pay a mandatory special
assessment of$100 per count ofconviction.

        The defendant understands and agrees that, pursuant to 18 U.S.C. § 3014,ifthe Court
should find that the defendant is non-indigent, the Court shall assess a special assessment of
$5,000 per count of conviction on the defendant. However,the special assessment shall not be
payable until the defendant has satisfied all outstanding court-ordered fines, orders of restitution,
and any other obligation related to victim compensation arising from the criminal convictions on
which the special assessment is based.

       8.      Payment of Monetary Penalties

       The defendant understands and agrees that, pursuant to 18 U.S.C. § 3613, whatever
monetary penalties are imposed by the Court will be due immediately and subject to immediate
enforcement by the United States as provided for in Section 3613. Furthermore, within 14 days
of a request, the defendant agrees to provide all ofthe defendant's financial information to the
United States and the Probation Office and, if requested,to participate in a pre-sentencing
debtor's examination and/or complete a financial statement under penalty of perjury. Ifthe
 Court imposes a schedule of payments,the defendant understands that the schedule of payments
 is merely a minimum schedule of payments and not the only method, nor a limitation on the
 methods, available to the United States to enforce the judgment. If the defendant is
incarcerated, the defendant agrees to voluntarily participate in the Bureau of Prisons' Inmate
Financial Responsibility Program, regardless of whether the Court specifically directs
participation or imposes a schedule of payments.
        9.     Restitution

        Defendant agrees that restitution is mandatory pursuant to 18 U.S.C. §3663A.
Defendant agrees to the entry of a Restitution Order for the full amount of the victims' losses.
Pursuant to 18 U.S.C. § 3663A(c)(2), the defendant agrees that an offense listed in §
3663A(c)(l) gave rise to this plea agreement and as such, victims ofthe conduct described in the
charging instrument, statement offacts or any related or similar conduct shall be entitled to
restitution.

        The parties acknowledge that determination ofthe identities, addresses and loss amounts
for all victims in this matter is a complicated and time consuming process. To that end,
defendant agrees, pursuant to 18 U.S.C.§ 3664(d)(5), that the court may defer the imposition of
restitution until after the sentencing; however, defendant specifically waives the 90 day provision
found at 18 U.S.C. § 3664(d)(5) and consents to the entry ofany orders pertaining to restitution
after sentencing without limitation.

       10.     Immunity from Further Prosecution in this District

       The United States will not further criminally prosecute the defendant in the Eastern
District of Virginia for the specific conduct described in the information or statement offacts,
except that the United States may prosecute the defendant for any crime of violence or
 conspiracy to commit, or aiding and abetting, a crime of violence not charged in the information
 as an offense. In such a prosecution the United States may allege and prove conduct described
in the information or statement offacts. "Crime of violence" has the meaning set forth in 18
 U.S.C. § 16.

        11.     Use ofInformation Provided by the Defendant Under This Agreement
        The United States will not use any truthful information provided pursuant to this
agreement in any criminal prosecution against the defendant in the Eastern District of Virginia,
except in any prosecution for a crime of violence or conspiracy to commit,or aiding and
abetting, a crime of violence(as defined in 18 U.S.C. § 16). Pursuant to U.S.S.G. § 1B1.8, no
truthful information that the defendant provides under this agreement will be used in determining
the applicable guideline range, except as provided in Section 1B1.8(b). Nothing in this plea
agreement, however, restricts the Court's or Probation Officer's access to information and

records in the possession ofthe United States. Furthermore, nothing in this agreement prevents
the government in any way from prosecuting the defendant should the defendant knowingly
provide false, untruthful, or perjurious information or testimony, or from using information
provided by the defendant in furtherance ofany forfeiture action, whether criminal or civil,
administrative or judicial. The United States will bring this plea agreement and the full extent
of the defendant s cooperation to the attention ofother prosecuting offices if requested.
       12.      Defendant Must Provide Full, Complete and Truthful Cooperation
       This plea agreement is not eonditioned upon charges being brought against any other
individual. This plea agreement is not conditioned upon any outcome in any pending
investigation. This plea agreement is not conditioned upon any result in any future prosecution
which may occur because ofthe defendant's cooperation. This plea agreement is not
conditioned upon any result in any future grand jury presentation or trial involving charges

resulting from this investigation. This plea agreement is conditioned upon the defendant

providing full, complete and truthful cooperation.

       13.     Motion for a Downward Departure

       The parties agree that the United States reserves the right to seek any departure from the

applicable sentencing guidelines, pursuant to Section 5K1.1 ofthe Sentencing Guidelines and

Policy Statements, or any reduction of sentence pursuant to Rule 35(b) ofthe Federal Rules of

Criminal Procedure, if, in its sole discretion, the United States determines that such a departure

or reduction ofsentence is appropriate.

       14.     Forfeiture Agreement

       The defendant understands that the forfeiture of assets is part ofthe sentence that must be

imposed in this case. The defendant agrees to forfeit all interests in any computer and/or

electronic device that the defendant owns or over which the defendant exercises control, directly

or indirectly, as well as any property that is traceable to, derived from, fungible with, or a

substitute for property that constitutes the proceeds of his offense, or facilitating property or

property involved in the offense including but not limited to the following specific property:

                Samsung cell phone, Seagate external hard drive (S/N: NA4X02EA), Dell
                desktop (S/N: 8B15941)(referred to in Statement of Facts as desktop 1), HP
                laptop computer(S/N: CNF8270CBL),and Dell desktop (Service tag: 4939NL1)
                (referred to in Statement of Facts as desktop 2)

The defendant understands that if proceeds ofthe offense(s) are not available to the United States

to be forfeited, the Court must enter a forfeiture moneyjudgment in the amount ofthe proceeds.

United States v. Blackman, 746 F.3d 137(4th CIr. 2014). The defendant further agrees to waive

all interest in the asset(s) in any administrative or judicial forfeiture proceeding, whether criminal

or civil, state or federal. The defendant agrees to consent to the entry of orders offorfeiture for
such property and waives the requirements of Federal Rules of Criminal Procedure 32.2 and

43(a) regarding notice of the forfeiture in the charging instrument, announcement ofthe

forfeiture at sentencing, and incorporation ofthe forfeiture in thejudgment. Defendant admits
and agrees that the conduct described in the charging instrument and Statement ofFacts provides
a sufficient factual and statutory basis for the forfeiture ofthe property sought by the
government.

        15.     Waiver of Further Review of Forfeiture

        The defendant further agrees to waive all constitutional and statutory challenges to
forfeiture in any manner (including direct appeal, habeas corpus, or any other means)to any
forfeiture carried out in accordance with this Plea Agreement on any grounds, including that the
forfeiture constitutes an excessive fine or punishment. The defendant also waives any failure by
the Court to advise the defendant of any applicable forfeiture at the time the guilty plea is
accepted as required by Rule 11(b)(l)(J). The defendant agrees to take all steps as requested by
the United States to pass clear title to forfeitable assets to the United States, and to testify
truthfully in any judicial forfeiture proceeding. The defendant understands and agrees that all
property covered by this agreement is subject to forfeiture as property facilitating illegal conduct
and property involved in illegal conduct giving rise to forfeiture.

        16.     The Defendant's Obligations Regarding Assets Subject to Forfeiture
        Upon request by the government,the defendant agrees to identify all assets in which the

defendant had any interest or over which the defendant exercises or exercised control, directly or
indirectly, within the past 5 year[s]. The defendant agrees to take all steps as requested by the
United States to obtain from any other parties by any lawful means any records of assets owned
at any time by the defendant. The defendant agrees to undergo any polygraph examination the
United States may choose to administer concerning such assets and to provide and/or consent to
the release of the defendant's tax returns for the previous five years.

        17.    Sex Offender Registration and Notification Act

        The defendant has been advised, and understands, that under the Sex Offender

Registration and Notification Act, a federal law, the defendant must register and keep the
registration current in each ofthe following jurisdictions: where the defendant resides; is an
employee; or is a student. The defendant understands that the requirements for registration

include providing true name, residence address, and names and addresses of any places where
the defendant is or will be an employee or a student, among other information. The defendant

further understands that the requirement to keep the registration current includes informing at

least one Jurisdiction in which the defendant resides, is an employee, or is a student not later than

three business days after any change of the defendant's name, residence, employment, or student

status. The defendant has been advised, and understands, that failure to comply with these

obligations subjects the defendant to prosecution for failure to register under federal law, 18

U.S.C. § 2250, which is punishable by a fine or imprisonment, or both.

        18.     Breach of the Plea Agreement and Remedies

        This agreement is effective when signed by the defendant, the defendant's attorney, and

an attorney for the United States. The defendant agrees to entry ofthis plea agreement at the

date and time scheduled with the Court by the United States (in consultation with the defendant's

attorney). If the defendant withdraws from this agreement, or commits or attempts to commit

 any additional federal, state or local crimes, or intentionally gives materially false, incomplete, or

 misleading testimony or information, or otherwise violates any provision of this agreement, then:

                a.      The United States will be released from its obligations under this

                        agreement, including any obligation to seek a downward departure or a
                      reduction In sentence. The defendant, however, may not withdraw the

                      guilty plea entered pursuant to this agreement;

              b.      The defendant will be subject to prosecution for any federal criminal

                      violation, including, but not limited to, perjury and obstruction ofJustice,

                      that is not time-barred by the applicable statute of limitations on the date

                      this agreement is signed. Notwithstanding the subsequent expiration of

                      the statute of limitations, in any such prosecution, the defendant agrees to

                      waive any statute-of-limitations defense; and

              c.      Any prosecution, including the prosecution that is the subject of this

                      agreement, may be premised upon any information provided, or

                      statements made, by the defendant, and all such information, statements,

                      and leads derived therefrom may be used against the defendant. The

                      defendant waives any right to claim that statements made before or after

                      the date of this agreement, including the statement offacts accompanying

                      this agreement or adopted by the defendant and any other statements made

                      pursuant to this or any other agreement with the United States, should be

                      excluded or suppressed under Fed. R. Evid. 410, Fed. R. Crim. P. 11(f),

                      the Sentencing Guidelines or any other provision ofthe Constitution or

                      federal law.

       Any alleged breach of this agreement by either party shall be determined by the Court in

an appropriate proceeding at which the defendant's disclosures and documentary evidence shall

be admissible and at which the moving party shall be required to establish a breach ofthe plea

agreement by a preponderance ofthe evidence. The proceeding established by this paragraph
does not apply, however, to the decision of the United States whether to file a motion based on

"substantial assistance" as that phrase is used in Rule 35(b) of the Federal Rules of Criminal

Procedure and Section 5K1.1 of the Sentencing Guidelines and Policy Statements. The

defendant agrees that the decision whether to file such a motion rests in the sole discretion of the

United States.


        19.      Nature of the Agreement and Modifications

        This written agreement constitutes the complete plea agreement between the United

States, the defendant, and the defendant's counsel. The defendant and the defendant's attorney

acknowledge that no threats, promises, or representations have been made, nor agreements

reached, other than those set forth in writing in this plea agreement, to cause the defendant to

plead guilty. Any modification of this plea agreement shall be valid only as set forth in writing

in a supplemental or revised plea agreement signed by all parties.



                                                          Sincerely,
                                                          G.ZACHARY T£RWTLL1GER.
                                                          United/States Attorney


                                                   By:
                                                          Whitn/y febulherty Russell
                                                          Assistant United States Attorney
Defendant's Signature: 1 hereby agree that I have consulted with my attorney and fully
understand all rights with respect to the pending criminal information. Further, I fully
understand all rights with respect to Title 18, United States Code, Section 3553 and the
provisions ofthe Sentencing Guidelines Manual that may apply in my case. I have read this
plea agreement and carefully reviewed every part of it with my attorney. I understand this
agreement and voluntarily agree to it.


Date:
                                     Defendant, Robert Freer

        Defense Counsel Signature: I am counsel for the defendant in this case. I have fully
explained to the defendant the defendant's rights with respect to the pending information.
Further, I have reviewed Title 18, United States Code, Section 3553 and the Sentencing
Guidelines Manual, and I have fully explained to the defendant the provisions that may apply in
this case. I have carefully reviewed every part of this plea agreement with the defendant. To
my knowledge,the defendant's decision to enter into th^s agreement is an informed and
voluntary one.


Date:
                                      Maria Jacob, Cjjunsel for the Defendant
                               U. S. DEPARTMENT OF JUSTICE
                             Statement of Special Assessment Account

  This statement reflects your special assessment only. There may be other penalties imposed at
  sentencing.


                                   ACCOUNT INFORMATION

CRM.ACTION NO.:                   [Case No]

DEFENDANT'S NAME:                 fDefendant]

PAY THIS AMOUNT:


   INSTRUCTIONS


          1.     MAKE CHECK OR MONEY ORDER PAYABLE TO:
                 CLERK, U.S. DISTRICT COURT

         2.      PAYMENT MUST REACH THE CLERK'S OFFICE BEFORE YOUR
                 SENTENCING DATE

         3.      PAYMENT SHOULD BE SENT TO:


                                    In person(9 AM to 4 PM)          By mail:
    Alexandria cases:                                 Clerk, U.S. District Court
                                                       401 Courthouse Square
                                                        Alexandria, VA 22314

    Richmond cases:                                   Clerk, U.S. District Court
                                                  701 East Broad Street, Suite 3000
                                                        Richmond, VA 23219

     Newport News cases:                              Clerk, U.S. District Court
                                                       2400 West Ave,Ste 100
                                                      Newport News, VA 23607


     Norfolk cases:                                   Clerk, U.S. District Court
                                                         600 Granby Street
                                                         Norfolk, VA 23510

          4.     INCLUDE DEFENDANT'S NAME ON CHECK OR MONEY ORDER

          5.     ENCLOSE THIS COUPON TO ENSURE PROPER and PROMPT
                 APPLICATION OF PAYMENT
